DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 1-2, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al. 2006/0286614.  Kurosawa et al. discloses the first option of a method for measuring sEPCR levels (noting [0012;] this limitation is met because Kurosawa et al. states “…measuring circulating levels of soluble endothelial protein C receptor (sEPCR), wherein elevated sEPCR levels relate to hypercoagulabiity. The sEPCR may be measured by an immunoassay, for example, by ELISA. The circulating sEPCR levels may be determined from a sample such as a blood product (serum, plasma), cerebrospinal fluid or urine. Further 0089 states “…A similar reduction in sEPCR values over time was observed in patients initiating oral anticoagulation therapy (FIG. 5). Blood was taken before the start of anticoagulation and sEPCR levels were determined….”.) or amount in a biological sample previously collected from said subject, and ii) comparing said level or amount to a reference, wherein diagnostic or monitoring is based on the result of the comparing step.  Kurosawa et al. further discloses binding the sample (see [0041]”).  Kurosawa et al. further discloses treatment upon detection of sEPCR.
It is obvious to one having ordinary skill it he art that this meets the limitation of diagnosing or monitoring a risk of bioprosthetic valve degeneration in a subject, further  ([0006] discloses prevention of certain  hemostasis and prevention  of acute myocardial infarction related to prosthetic heart valves.). Because the limitation recites the term “or” as an option, only one of the options needs to be met by the disclosure of Kurosawa et al.

Allowable Subject Matter

4.	Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

5.	Claims 11-18 are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-
4751. The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        August 11, 2022